Citation Nr: 1011476	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-04 756	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to July 1979, 
and from January 1980 to May 1980.  This appeal comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the request to reopen a claim for service 
connection for PTSD.  

After the RO issued the statement of the case (SOC) in August 
2005, and after the appeal was transferred to the Board, the 
Veteran submitted additional evidence pertinent to the 
appeal.  VA regulations require that pertinent evidence 
submitted by a claimant be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing.  38 C.F.R. §§ 19.37, 20.1304 (2007).  The 
Veteran provided a waiver of review by the agency of original 
jurisdiction in July 2006.  Appellate review may proceed.

In March 2008, the Board denied the Veteran's attempt to 
reopen his claim for service connection for PTSD.  The 
Veteran appealed the denial of his attempt to reopen to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2009, pursuant to a Joint Motion for Remand, the 
Court vacated the Board's denial of service connection for 
PTSD and remanded the matter for action in compliance with 
the joint motion.


FINDINGS OF FACT

1.  By a decision issued in September 2004, the Board denied 
the Veteran's claim of entitlement to service connection for 
PTSD, and that decision, which was not appealed, is final.

2.  Clinical and lay evidence which reflects the Veteran's 
own report of a history of PTSD or his belief that he 
currently has PTSD, is cumulative and redundant of the 
evidence already of record at the time of the September 2004 
Board decision, and a reference to PTSD in one clinical note 
does not raise a reasonable possibility of substantiating the 
claim.



CONCLUSION OF LAW

The Board's September 2004 decision denying entitlement to 
service connection for PTSD is final, and is not reopened.  
38 U.S.C.A. §§ 7104, 7252 (West 2002); 38 C.F.R. §§ 3.156, 
3.384, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that 
decision, the Court held that VA must notify a claimant of 
the evidence and information necessary to reopen a previously 
denied claim, and must notify the claimant of the evidence 
and information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  The Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated 
that the law requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision(s) and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection which were found insufficient in the previous 
denial(s).

In this case, VA sent a letter in October 2004 that explained 
what new and material evidence is, and specifically advised 
the Veteran what types of evidence would be necessary to 
successfully reopen his claim for PTSD.  Specifically 
relating to PTSD, VA stated that what was needed to reopen 
the Veteran's claim was a present diagnosis of PTSD.  The 
letter also set forth the criteria for service connection, 
advised the Veteran of the evidence that VA will seek to 
provide, and what evidence the claimant is expected to 
provide.  At page two, the letter specifically asked the 
Veteran to provide any evidence in his possession that might 
pertain to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  

This notice was provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ), issued in February 2005.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The appellant has demonstrated that he 
understood this advice, as he submitted information in his 
possession to the AOJ during the pendency of the appeal.  
Moreover, the Board notes that the Veteran is represented by 
an attorney.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although notice 
compliant with Dingess/Hartman was not sent until March 2006, 
the claims were thereafter readjudicated.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

However, any error in the timing of the notice to the Veteran 
regarding the rating or effective date which may be assigned 
following a grant of service connection is harmless error, 
since the claim at issue in this appeal has been denied, and 
no effective date or rating may be assigned.  In addition, as 
noted above, the Veteran is represented by an attorney, so 
the Board finds that any notice or timing defect did not 
result in prejudice to the Veteran.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran to 
procure service medical records and pertinent treatment 
records and providing an examination when necessary.  
However, as there is a prior final denial is this case, that 
denial remains final until the Veteran submits new and 
material evidence.  There is no duty under the VCAA in this 
case to assist the Veteran to develop new and material 
evidence.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 
2003) ("[I]n the absence of new and material evidence, VA is 
not required to provide assistance to a claimant attempting 
to reopen a previously disallowed claim, including providing 
a medical examination or obtaining a medical opinion."). 

The Veteran has submitted lay statements and private clinical 
records.  Current VA clinical records are associated with the 
claims file.  The service medical records were associated 
with the claims file prior to the final decision of record.  

The Board finds that all necessary notice and assistance has 
been accomplished, to the extent required.  Significantly, 
neither the appellant nor his attorney has identified any 
additional evidence that VA is required to obtain, and the 
record does not otherwise indicate that such evidence is 
available.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to the Veteran.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate 
review may proceed.

II.  Request to reopen claim for service connection for PTSD

At the outset, the Board notes that the Joint Motion for 
Remand indicated that the previous Board decision failed to 
address evidence dated in September 2004.  Specifically the 
Motion indicated that the Veteran was diagnosed with PTSD on 
September 23, 2004, and again on September 27, 2004.  The 
Board has thoroughly reviewed the record and found that the 
records that correspond to these dates do not contain a 
diagnosis of PTSD.

Specifically, the record contains numerous VA treatment 
records dated from August 2004 to December 2004.  However 
these records contain several gaps.  The record dated 
September 27, 2004 is on page 55 of the VA records printed on 
April 24, 2006.  The page following in the claims folder is 
numbered page 78.  Although this page does contain a notation 
of PTSD, it does not appear to be part of the September 27, 
2004 record.  Page 78 does not contain any dates or otherwise 
indicate when it was made and the following page is numbered 
page 94.  Moreover, the language on page 78, appears to be 
identical to a December 12, 2004 record which was discussed 
in the March 2008 Board decision.

Records for September 23, 2004 begin on page 114 of the 
records printed on April 24, 2006 and contain several entries 
spanning pages 114 to 116.  These pages do not contain a 
diagnosis of PTSD.  Discussion on page 116 appears to 
continue on what would be page 117, however, the following 
page is numbered 136.  This page contains a notation of PTSD, 
but does not appear to be part of the September 23, 2004 
record.  Page 136 does not contain any dates or otherwise 
indicate when it was created.  It is the last page in this 
series of records.  This page also appears to be identical to 
a December 12, 2004 record which was discussed in the March 
2008 Board decision.  

A complete record for September 23, 2004 is contained in the 
VA records which were printed on August 1, 2005.  Records for 
September 23, 2004 span pages 5 to 13 with an addendum dated 
September 24, 2004 on page 14.  These pages do not contain a 
diagnosis of PTSD.  There is a short record for September 27, 
2004 on page 15 of this series.  This record does not contain 
a diagnosis of PTSD.  The complete December 10, 2004 record 
is located on pages 17 and 18 of the records printed on 
August 1, 2005.  It contains discussion of PTSD and was noted 
in the March 2008 Board decision.  As the record does not 
contain a diagnosis of PTSD on either September 23, 2004 or 
September 27, 2004, the Board is unable to provide the 
discussion requested by the Joint Motion for Remand.

The Veteran contends that he has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for PTSD.  The previous denial of the claim for 
service connection for PTSD came in a September 2004 Board 
decision.  This decision of the Board became final in the 
absence of appeal.  38 U.S.C.A. § 7105.  

If service connection has been previously denied and the 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  The VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f).

"New evidence" means evidence not previously submitted to 
VA decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The evidence to be reviewed includes all 
evidence obtained since the last final denial.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including a psychosis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the Veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  PTSD is 
not included in the list of chronic disorders or in the list 
of disorders defined by VA as psychoses for purposes of the 
presumption of service connection, and no presumption of 
service connection is applicable.  38 U.S.C.A. § 1101; 
38 C.F.R. § 3.384 (regulatory definition of psychosis 
conforms VA regulations to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV) (4th ed. 1994), applicable to claims of 
service connection, effective prior to the Veteran's 
submission of this claim).  See 71 Fed. Reg. 42,758-60 (Jul. 
28, 2006).  

In order to grant a claim, there must be competent evidence 
of a current disability (established by medical diagnosis); 
of incurrence or aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (established by medical evidence).  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is necessary 
to prove there is a current disability and to meet the nexus 
requirement.

Only a few items of evidence which include reference to PTSD 
have been associated with the record since the Board issued a 
final decision in September 2004.  Additional VA outpatient 
clinical records dated in August 2004 through September 2004 
disclose that no diagnosis of PTSD was assigned or considered 
by any clinical provider.  A September 2004 VA discharge 
summary, together with 11 other pages printed from 
computerized records (pages 5-17 of 20 pages printed in 
August 2005), discloses that no clinical provider assigned a 
diagnosis of PTSD or treated the Veteran for PTSD.  

One outpatient treatment note, dated in December 2004 (pages 
17-18, August 2005), includes the entry, "A/P.  Addiction, 
Cocaine withdrawal, ? Bipolar, PTSD, Nonadherence- -mainly 
with addiction treatment," and, in the "Problems" section, 
notes "Depression/Bipolar, Addiction, PTSD."  This note is 
electronically signed by the same provider who electronically 
signed two previous outpatient treatment notes, one in 
October 2004 and one in December 2004, which reflect no 
diagnosis or consideration of diagnosis of PTSD.  The next 
entry following this December 2004 VA treatment note is a 
December 2004 notation that the Veteran displayed threatening 
and violent behavior towards VA staff and was prohibited from 
entering the VA Medical Center property for other than 
emergency treatment.  

The treatment note discloses that no change in the Veteran's 
medications ("continue current meds") or treatment plan was 
based on the notation of "? Bipolar, PTSD" or notation of 
PTSD in the problems list.  The reference to PTSD in the 
December 2004 note does not, by itself, establish a diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125.  When 
considered in light of all evidence of record, this note does 
not establish or tend to establish a diagnosis of PTSD, since 
the evidence subsequent to December 2004 discloses that no 
diagnosis of PTSD was thereafter assigned.  While "new," 
the reference to PTSD in that note is not "material" to 
raise a reasonable possibility of substantiating the claim.   

The Board further notes that the only other evidence added to 
the claims file following the last final decision on the 
merits consists of three pages of lay statements from two lay 
individuals, and approximately 25 pages of records of private 
clinical evaluation and treatment provided by Southeast 
Arkansas Behavioral Healthcare system, Inc., together with 
duplicative VA treatment records dated in September 2004.

The lay statements and clinical records do, as stated by the 
Veteran's attorney in August 2006 argument, disclose that lay 
individuals noted a change in the Veteran's behavior after 
service and that he had run-ins with the law.  The clinical 
records confirm the severe and chronic nature of the 
Veteran's psychiatric illnesses, and confirm that the Veteran 
was treated in 1981, proximate to his service discharge, at a 
psychiatric facility.  However, the clinical records state 
that the Veteran's 1981 treatment was for diagnoses of 
alcohol addiction, borderline personality disorder, and 
schizoid personality disorder, and that "rule out 
schizophrenia" was also considered.  This evidence 
reiterates prior evidence that no clinical provider assigned 
a diagnosis of PTSD proximate to the Veteran's service, and 
is unfavorable to the request to reopen the claim for service 
connection for PTSD.  Rather, the evidence establishes that 
disorders for which service connection is not authorized were 
treated, see 38 C.F.R. § 3.303, and that a diagnosis of 
schizophrenia was considered in 1981 but is not currently 
assigned.  As such, this evidence is wholly unfavorable to 
the Veteran's claim that he has PTSD as a result of his 
military service.  

The Board's September 2004 decision acknowledges the 
Veteran's often-repeated belief that he suffers from PTSD, 
but finds that there is no medical diagnosis of PTSD.  As 
noted above, an October 2004 letter to the Veteran 
specifically advised him that his claim for PTSD had been 
previously denied because there was no current diagnosis of 
PTSD and there were no verified stressors.  The Veteran's 
continued expressions of his belief that he suffers from PTSD 
are cumulative and redundant of evidence in the claims file 
at the time of the final decision issued in September 2004.  
Likewise, the Board's September 2004 decision discusses 
consideration of the evidence that Veteran reported that he 
had been given LSD in service, and that this was a stressor 
which resulted in a current psychiatric disorder which the 
Veteran believed was PTSD.

The evidence that the Veteran continues to express the 
beliefs that he has PTSD and that this disorder was incurred 
as a result of the stressor of ingestion of LSD in service is 
not "new" evidence, but rather is cumulative and redundant 
of assertions already of record.  The additional "evidence" 
reiterating previous contentions is not "new."  38 C.F.R. 
§ 3.156.

To be material, evidence must relate to an unestablished fact 
necessary to substantiate the claim.  The fact that a 
December 2004 outpatient treatment record references PTSD or 
possible PTSD does not, in and of itself, establish that the 
provider assigned that diagnosis, since the provider did not 
make any treatment change based on that diagnosis.  The 
"new" private clinical records reflect that diagnoses other 
than PTSD have been assigned for the Veteran's psychiatric 
disorders in 1981, 2005, and 2006, are unfavorable to the 
Veteran's request to reopen a claim for service connection 
for PTSD, since those records reflect only assignment of 
diagnoses other than PTSD.  

The Veteran's belief that ingestion of LSD is a stressor 
which could cause PTSD does not provide evidence of a 
verified stressor or a stressor which can be verified.  38 
C.F.R. § 3.156.  The lay statements submitted on the 
Veteran's behalf are credible to establish that the Veteran 
ingested LSD during service.  Justus v. Principi, 3 Vet. App. 
510 (1992) (when determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.).  However, the Board need not accept the 
belief expressed in those lay statements that such ingestion 
may serve as a verifiable stressor as credible, since those 
circumstances, accepted as true, have been rejected as 
showing a verified stressor for purposes of service 
connection for PTSD.  Thus, these lay statements, taken as 
credible, cannot serve as "new" and "material" evidence to 
establish a stressor.

Even when all of the new evidence is considered with all of 
the previous evidence of record, there is still no reasonable 
possibility of a present medical diagnosis of PTSD, and there 
is no "new" information about a stressor which is not 
redundant of information already presented to verify a 
stressor and rejected.  

The Veteran apparently believes that some of the additional 
evidence added to the record since the recent final Board 
decision is favorable to his claim.  Additional evidence 
discussing the Veteran's post-service legal problems does not 
establish or tend to establish a diagnosis of PTSD or 
occurrence of a stressor, and is, in fact, unfavorable to the 
claim.  The overwhelming additional evidence establishes that 
only diagnoses other than PTSD have been assigned since the 
last final decision, and is, in fact, unfavorable to the 
claim.  Because the evidence is unfavorable to the Veteran, 
it does not raise even a vague possibility of substantiating 
the claim, and certainly does not raise a "reasonable 
possibility" of substantiating the claim, as required under 
38 C.F.R. § 3.156 to support a determination that evidence is 
new and material.  

Nothing new may be accomplished with this additional 
evidence.  The RO determined that the Veteran had not 
submitted new or material evidence to reopen this claim.  The 
Board agrees.  In the absence of new and material evidence, 
the Board has no jurisdiction to reopen or adjudicate the 
claim.  The additional evidence provided by the Veteran to 
support his request to reopen the claim for service 
connection for PTSD does not raise a reasonable possibility 
of substantiating the claim.  The appeal to reopen the claim 
for service connection must be denied.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for PTSD is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


